DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 8-15-2022.  Claims 2-3, 9-11 canceled.

Allowable Subject Matter
3.	Claims 1, 4-8, 12-15 allow.
4.	The following is an examiner’s statement of reasons for allowance: 

	The prior art Lesimple 10,362,412 fails to teach the new claimed limitation of claims 1, 13 and 15 “ A method for processing an acoustic input signal, the method comprising: c) calculating a compression ratio function based on a prescribed constant compression ratio that includes information with regard to a prescribed minimum magnitude of the input signal and a prescribed minimum magnitude of a corresponding output signal and a prescribed maximum magnitude of the input signal and a prescribed maximum magnitude of the corresponding output signal, where:
the prescribed constant compression ratio uniformly maps acoustic input signals of a selected magnitude to acoustic output signals of a selected magnitude;
a minimum magnitude of the input signal and a minimum magnitude of the output signal of a non-uniform compression ratio function equals the prescribed minimum magnitude of the input signal and the prescribed minimum magnitude of the corresponding output signal of the prescribed constant compression ratio;

a maximum magnitude of the input signal and a maximum magnitude of the output signal of the non-uniform compression ratio function equals the prescribed maximum magnitude of the input signal and the prescribed maximum magnitude of the output signal of the prescribed constant compression ratio; and
the non-uniform compression ratio function matches a non-uniform continuous curve stretching from a first point given by the minimum magnitude of the input signal and the minimum magnitude of the output signal to a second point given by the maximum magnitude of the input signal and a maximum magnitude of the output signal”

None of the newly found references that discloses the new claimed limitation of claims 1, 13 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653